NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  CHRISTINA IANNI, Plaintiff/Appellant,

                                        v.

             ANNGWYN ST. JUST, et al., Defendants/Appellees.

                             No. 1 CA-CV 18-0735
                               FILED 9-17-2019


          Appeal from the Superior Court in Maricopa County
                         No. CV2016-017251
         The Honorable David W. Garbarino, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Christina Ianni, Denver, Colorado
Plaintiff/Appellant

Davis Miles McGuire Gardner, PLLC, Tempe
By Aubrey Laine Thomas
Counsel for Defendants/Appellees
                          IANNI v. ST. JUST, et al.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Christina Ianni sought to domesticate a judgment obtained in
Colorado against Anngwyn St. Just a/k/a Anngwyn Lamm (“St. Just” or
“Lamm”). After concluding the applicable statute of limitation precluded
the action, the superior court granted summary judgment in favor of
Lamm. Ianni appeals, raising several arguments. For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In 2006, Ianni obtained a judgment in Colorado against St.
Just, who had previously been served at her home in Jerome, Arizona.
When Ianni sought to engage in collection activities, however, she
purportedly encountered difficulty locating St. Just. In July 2006, St. Just
married Richard Lamm in Yavapai County. Although the record is unclear
whether St. Just (now Lamm) maintained her Arizona residency, she
obtained a Florida driver’s license in 2007. On June 5, 2009, Lamm and her
husband purchased a home in Sedona, Arizona, where they currently
reside. By her own admission, Ianni became aware no later than July 2011
that Lamm had purchased the Sedona home. In August 2011, Lamm
relinquished her Florida driver’s license, obtained an Arizona driver’s
license, and according to Ianni, “reestablished her Arizona residency.”1

¶3            In November 2016, Ianni filed a “Notice of Filing Foreign
Judgment” in Maricopa County Superior Court, seeking to domesticate the
Colorado judgment in Arizona. Lamm moved for summary judgment,
arguing Ianni had brought her action outside the four-year statute of
limitation for domestication. See Ariz. Rev. Stat. (“A.R.S.”) § 12-544(3)
(requiring that a party domesticate a foreign judgment within four years of


1      In her opening brief, Ianni states, “The Arizona driver’s license
history showed that [Lamm] had reinstated her residency in 8/2011, which
established a documented date to restart the statute of limitations that had
been on hold since 2006.”


                                     2
                         IANNI v. ST. JUST, et al.
                           Decision of the Court

its entry). Ianni cross-moved for summary judgment, arguing that the
tolling provision of A.R.S. § 12-501 should be applied to extend the
limitation period, and after both parties had filed reply memoranda, the
matter was submitted to the court.

¶4           In August 2018, the superior court granted Lamm’s motion
and denied Ianni’s motion, explaining its ruling as follows:

      Ms. St. Just, now known as Ms. Lamm, argues that the four-
      year statute of limitations codified in A.R.S. § 12-544(3) bars
      enforcement of the Judgment here in Arizona because she has
      resided in Arizona since 2009. Section 12-544(3) imposes a
      four-year statute of limitations on the enforcement of a
      foreign judgment in Arizona. This four-year statute of
      limitations is not effective against someone who has relocated
      to Arizona until that person has resided in Arizona for one
      year. A.R.S. § 12-507.[2] For this reason, if Ms. Lamm resided
      in Arizona at least a year before Ms. Ianni filed the Judgment
      in this Court, then the matter is barred by § 12-544.

              Ms.    Lamm’s       Filings   are    supported       by
      declarations/affidavits and other would[-]be admissible
      evidence. The declarations/affidavits and other would[-]be
      admissible evidence demonstrate that Ms. Lamm resided in
      Arizona well before November 23, 2015 (one year prior to the
      filing of the Notice of Filing Foreign Judgment). The Ianni
      Filings attempt to rebut this conclusion, but the Ianni Filings
      are not properly authenticated by declarations/affidavits and
      include incomplete deposition transcripts and other
      unauthenticated documents. Accordingly, to the extent the
      standards of summary judgment procedure apply, the Court
      concludes Ms. Ianni has not properly demonstrated a genuine
      issue of material fact as to Ms. Lamm’s 2009 relocation to
      Arizona.

            Even if the Court considered the Ianni filings, Ms. Ianni
      admits that she learned in 2011 that Ms. Lamm had purchased


2       See A.R.S. § 12-507 (“No demand against a person who removes to
this state, incurred prior to his removal, shall be barred by the statute of
limitation until he has resided in this state one year, unless barred at the
time of his removal to this state by the laws of the state or country from
which he migrated.”).


                                     3
                          IANNI v. ST. JUST, et al.
                            Decision of the Court

       a new home in Sedona in 2009 under her new married name
       with her new husband. Further, Ms. Lamm obtained an
       Arizona driver’s license in 2011. In 2011, Ms. Ianni could have
       learned of Ms. Lamm’s residence, and could have served Ms.
       Lamm in Arizona either personally, via alternative service, or
       publication as appropriate, regardless of Ms. Lamm’s travels
       out of Arizona. Yet, Ms. Ianni filed this matter in November
       2016, when she claims she “knew for sure that Defendant was
       living in Arizona as a permanent resident . . . .” The law does
       not support Ms. Ianni’s “knew for sure” standard. Similarly,
       the law does not support Ms. Ianni’s discovery argument or
       equitable tolling arguments. Simply put, Ms. Ianni filed the
       Judgment after the applicable statute of limitations has
       expired, even after applying A.R.S. § 12-507.

(Internal record citation omitted.)

¶5           On October 23, 2018, the superior court entered a final order,
granting summary judgment to Lamm and denying Ianni’s cross-motion
for summary judgment. We have jurisdiction over Ianni’s timely appeal
pursuant to A.R.S. § 12-2101(A)(1).

                                ANALYSIS

¶6             In deciding the competing motions for summary judgment,
the superior court issued a ruling that clearly identified, fully addressed,
and correctly resolved the parties’ arguments. Under such circumstances,
we may adopt that court’s analysis. See State v. Whipple, 177 Ariz. 272, 274
(App. 1993). Nonetheless, we briefly address the three issues raised by
Ianni, who argues the superior court erred in (1) failing to apply A.R.S.
§ 12-501, (2) finding she could have served Lamm by publication, and (3)
rejecting her additional arguments for tolling the statute of limitation.

       I.     Standard of Review

¶7             The superior court should grant summary judgment when
“there is no genuine dispute as to any material fact and the moving party is
entitled to judgment as a matter of law.” Ariz. R. Civ. P. (“Rule”) 56(a). We
review de novo the grant of summary judgment, viewing the facts and all
reasonable inferences therefrom in the light most favorable to the party
against whom judgment was entered. Felipe v. Theme Tech Corp., 235 Ariz.
520, 528, ¶ 31 (App. 2014) (citation omitted). “Summary judgment should
be granted ‘if the facts produced in support of the claim or defense have so



                                      4
                          IANNI v. ST. JUST, et al.
                            Decision of the Court

little probative value, given the quantum of evidence required, that
reasonable people could not agree with the conclusion advanced by the
proponent of the claim or defense.’” Aranki v. RKP Invs., Inc., 194 Ariz. 206,
208, ¶ 6 (App. 1999) (quoting Orme Sch. v. Reeves, 166 Ariz. 301, 309 (1990)).

       II.    Application of A.R.S. § 12-501

¶8             Ianni argues that, after she obtained the Colorado judgment,
Lamm was “without the state” of Arizona for a substantial time in the
ensuing years, and the superior court should have applied A.R.S. § 12-501
to aggregate the absences by Lamm and toll the four-year statute of
limitation for domestication under A.R.S. § 12-544(3).

¶9            Under A.R.S. § 12-501, if a person resides in Arizona when a
cause of action begins to accrue but then is “without the state” for a period
of time, the cause of action may be brought against the person upon her
return, and her period of absence does not count as a part of the time limited
by the statute of limitation:

       When a person against whom there is a cause of action is
       without the state at the time the cause of action accrues or at
       any time during which the action might have been
       maintained, such action may be brought against the person
       after his return to the state. The time of such person’s absence
       shall not be counted or taken as a part of the time limited by
       the provisions of this chapter.

¶10          As the superior court correctly found, however, Ianni’s
argument is unsupported by admissible evidence.3           In fact, Ianni
acknowledges in her briefs to this court that she made “errors in labeling
and certifying and incomplete discovery” that rendered her exhibits
“inadmissible for review.”



3      In her “Separate Statement of Facts in Support of Cross-Motion for
Summary Judgment,” Ianni did not submit affidavits or verify under
penalty of perjury the veracity of her exhibits, as required by Rule 56(c)(5)
and (6), Ariz. R. Civ. P. Additionally, she included numerous exhibits that
Lamm asserted had not been previously disclosed before the filing of her
cross-motion for summary judgment, even though they fell within the
scope of Lamm’s prior request for production of documents. Based on these
evidentiary issues, the superior court had the authority to disregard Ianni’s
proffered evidence. See Ariz. R. Civ. P. 26.1(b), 37(c)(1), 56(e).


                                      5
                           IANNI v. ST. JUST, et al.
                             Decision of the Court

¶11            Moreover, Ianni misconstrues the term “without the state” as
used in A.R.S. § 12-501. That term means “out of the state in the sense that
service of process in any of the methods authorized by rule or statute cannot
be made upon the defendant to secure personal jurisdiction by the trial
court.” Selby v. Karman, 110 Ariz. 522, 524 (1974). Thus, if the person against
whom there is a cause of action was “amenable to service of process, [she]
was not ‘absent’ within the meaning of A.R.S. § 12-501.” Engle Bros., Inc. v.
Superior Court ex rel. Pima Cty., 23 Ariz. App. 406, 408 (1975) (citations
omitted); see also Goodwin v. Hewlett, 147 Ariz. 356, 358 (App. 1985) (stating
that A.R.S. § 12–501 “does not apply to a non-resident defendant who is
amenable to process under the long-arm statute” (citations omitted)).

¶12            In this case, even if personal service under Rule 4.1(d) was not
possible due to Lamm’s work and travel schedule, Ianni still could have
served Lamm in Arizona by alternative service or publication. See Ariz. R.
Civ. P. 4.1(k), (l). Accordingly, Lamm’s temporary physical absences from
Arizona did not cause her to be “without the state” because she was
amenable to service and subject to the personal jurisdiction of the superior
court. See Selby, 110 Ariz. at 524. Because Ianni has provided no admissible
evidence to the contrary, the superior court did not err in declining to apply
tolling under A.R.S. § 12-501.

       III.   Proper Service by Publication or Otherwise

¶13            Ianni also argues the superior court erred in finding she could
have served Lamm by publication. To the extent Ianni contends the
superior court held that service must be accomplished through publication,
her argument misconstrues the court’s holding, which indicated Lamm
could have been served “either personally, via alternative service, or
publication as appropriate.” Further, given that Lamm had owned her
home in Arizona since 2009 and concededly had established residency no
later than 2011, Ianni could have properly served Lamm in 2011, and the
superior court could have exercised personal jurisdiction over her. See
Bohreer v. Erie Ins. Exch., 216 Ariz. 208, 213, ¶ 19 (App. 2007) (explaining that
personal jurisdiction is established by presence in the state, consent, or
minimum contacts). And even if Lamm was a nonresident in 2011, the
superior court still would have been able to exercise personal jurisdiction
over her in connection with domesticating a foreign judgment because
Lamm’s Arizona property ownership and Arizona driver’s license
constitute substantial evidence of the “minimum contacts” necessary to
establish personal jurisdiction in Arizona. See Williams v. Lakeview Co., 199
Ariz. 1, 3, ¶ 6 (2000) (recognizing the correct test for personal jurisdiction
would be whether “the defendant’s contacts with the forum state are


                                       6
                          IANNI v. ST. JUST, et al.
                            Decision of the Court

substantial or continuous and systemic enough” such that it “does not
offend traditional notions of fair play and substantial justice” to require her
to appear before an Arizona court). Accordingly, the superior court did not
err in concluding Ianni could have served Lamm in Arizona in 2011.

       IV.    Ianni’s Additional Tolling Arguments

¶14           Ianni also argues the superior court erred in rejecting her
additional arguments for tolling the statute of limitation.

¶15          As part of her argument, Ianni contends the superior court
misconstrued her statement regarding when she “knew for sure that
[Lamm] was living in Arizona as a permanent resident.” This contention
fails to advance her argument for tolling, however. Moreover, her
argument on appeal—which includes her claim that not until November
2016 was she “finally able to determine conclusively that [Lamm] now lives
in Sedona, AZ and could not possibly claim otherwise”—makes clear she is
seeking a “knew for sure” standard, as the superior court concluded.

¶16           Ianni also argues she received bad legal advice about when to
domesticate her foreign judgment, claiming she “had been advised
erroneously by attorneys that the Arizona statute of limitations had expired
and there was no legal recourse.” She further states that, had she and her
attorneys better understood the statute of limitation tolling statutes, “[s]he
would have certainly filed a foreign judgment in 2011.”

¶17            We reject Ianni’s unsupported argument for equitable tolling
based on attorney error. Ianni alleges no misconduct on the part of her
attorneys and provides no evidentiary basis to support her assertion that
the statute of limitation should be tolled based on the bad legal advice she
allegedly received before 2016. Moreover, her allegations regarding her
prior legal advice were not subject to the discovery process—which
prejudices Lamm’s ability to respond—because Ianni failed to disclose this
information. See generally Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d
236, 237-38 (3d Cir. 1999) (holding that, generally, an attorney’s
delinquency is chargeable to the client, although equitable tolling may be
applied after consideration of the extent of any attorney misconduct, the
diligence of the client, and prejudice to the defendant).

¶18          Finally, to the extent Ianni suggests the statute of limitation
should be equitably tolled because Lamm allegedly engaged in the
fraudulent concealment of her Arizona residency, we agree with Lamm that
the admissible record contains no evidence clearly establishing fraudulent
concealment on her part. Without admissible evidence to support her


                                      7
                          IANNI v. ST. JUST, et al.
                            Decision of the Court

position for equitable tolling, Ianni has provided no legal basis to claim the
relief she seeks.

                               CONCLUSION

¶19           The superior court’s summary judgment is affirmed.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        8